PER CURIAM.
In this Anders appeal, we affirm the order revoking probation and the sentence that followed. We remand, however, for correction of a scrivener’s error in the written order. The court’s oral pronouncement found appellant committed two crimes in violation of one probation condition; whereas the written order found he violated several conditions, The trial court should amend the written order to comport with its oral pronouncement. See Kemp v. State, 135 So.3d 347 (Fla. 1st DCA 2013).
AFFIRMED; REMANDED with directions.
OSTERHAUS, JAY, and WINSOR, JJ„ CONCUR.